Citation Nr: 1441597	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1976 to May 1978. He also had prior service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico. The RO found no new and material evidence had been submitted to reopen a claim for a low back disability. Also, the RO denied a claim for a TDIU. 

In September 2011, the Veteran died and his surviving spouse was substituted as the claimant. 38 U.S.C.A. § 5121A (West Supp. 2013). 

In February 2013, the Board reopened the claim of service connection for a low back disability and remanded it along with other claims. In February 2014, the Board again remanded the claim of service connection for a low back disability and entitlement to a TDIU. 


FINDINGS OF FACT

1. A low back disability was not related to a disease or injury in service. 

2. The Veteran's service-connected bilateral hearing loss and tinnitus were not shown to have prevented him from securing and following gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability were not met. 38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2. The criteria for a TDIU were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In December 2007 and March 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran and the appellant under the VCAA. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran and appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that they were expected to provide. In December 2007, the Veteran and appellant were informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran and appellant with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment and other medical records have been associated with the claims file. Social Security Administration (SSA) records are also in the file. 

VA opinions given in June 2013 (TDIU) and March 2014 (service connection) are fully adequate. The opinions included extensive file review and summary and accurate factual support for the conclusions reached. For reasons explained further below, the Board finds the VA opinions takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In the February 2014 Board remand, the AOJ was directed to provide an adequate opinion regarding the claim of service connection. In March 2014, an adequate opinion was provided. As a result, there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the July 2012 Board hearing shows the appellant gave information regarding her claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). However, the Board does not find a diagnosis of arthritis of the spine so this avenue of entitlement is not available. 

The Board must determine the value of all lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2013). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service). 

The Veteran and appellant have contended that he injured his back in service. In his original claim in June 1980 he stated that when he was a medic he moved furniture and damaged his back. He filed claims to reopen in January 1993 and July 2006. In his October 2007 claim for nonservice-connected pension, he stated he had had a lumbar spine disability since 1979. In January 2008, he wrote a letter to the President stating that after a tour in Vietnam, he was stationed in Kansas where he hurt his back, but he claimed that his records were burned in fire. In September 2011, the Veteran died. The appellant testified at the July 2012 Board hearing that the Veteran had problems with his back. (Transcript, p 4.) He had surgery at the VA hospital in Albuquerque, but no records were available. (p 5.) He had surgery before the appellant met him and she did not know when it was completed. (pp 5-6.) 

The Veteran is competent to report symptoms regarding the back in service and the appellant is competent to report that she observed the Veteran had problems with his back. 38 C.F.R. § 3.159(a)(2). 

However, as explained above, the Board finds that all service treatment records were received (see December 2011 Personnel Information Exchange System response confirming all service treatment records were at VA). The file generally shows many VA treatment records, including those that discuss back treatment, up until the year of the Veteran's death in 2011 (see also December 1999 SSA disability evaluation where the Veteran stated he had back surgery while incarcerated). While the Veteran originally claimed he had been treated at Munson Army Hospital, an October 1980 response from that institution found no records for the Veteran. 

The Veteran's DD 214 (certificate of discharge from service) indicates he had no foreign service and the Board finds the Veteran to be not credible in asserting he served in Vietnam. Caluza, 7 Vet. App. 498, 506. 

Regarding the Veteran's assertion that he had back pain in service, this is confirmed by a February 1978 report of medical examination (RME) and report of medical history (RMH). A clinical evaluation of the spine was normal; he served in medical supply. On his RMH, he did note recurrent back pain. In the physician's summary it was noted to be "off and on" especially upon lifting. 

However, in February 1991, the Veteran attempted to re-enlist in the military. The records from this period show he was not found qualified for service, but do not mention a back disability. It was noted that his hearing deficit disqualified him and he was 26 pounds overweight. When asked about physical impairments, he denied having back trouble or painful joints or motion. He any denied hospitalization. He denied having an illness or injury or broken bones that required treatment by a physician, surgeon, hospitalization or surgical operation. 

The February 1991 evidence and the variations in the Veterans reports lead the Board to find that his reports of continuous back pain after service are not credible. Caluza, 7 Vet. App. at 506; Jandreau, 492 F. 3d 1372. His statements are assigned less weight. 

The initial June 1993 VA examination report did not directly address whether the Veteran had a current disability and did not provide a nexus opinion. The report shows the Veteran said he hurt his back while working in the laundry while in service. He complained of a subjective sharp pain to the low back. The examiner found no deformity or posture abnormalities. There was no objective evidence of pain on motion but he did have limitation of motion with pain. The diagnosis was chronic low back pain with normal X-rays. 

Early post-service diagnostic testing did not indicate a spine problem (see March and June 1993 X-rays indicating the Veteran had a normal lumbar spine). A September 1997 X-ray of the thoracic spine also showed he had no significant abnormality and August 2002 NM LVMC X-rays showed no acute fractures or dislocation of the lumbar spine. 

Several records in the file show a clinician listened to the Veteran and provided a weak nexus opinion with no substantial rational or review of all of the evidence. At a December 1999 SSA disability evaluation, the Veteran gave his own history and was considered reliable; he asserted he had a back injury in the military, lifting heavy boxes. He heard a "pop" in his back and developed large knots. He stated he had back surgery in the state penitentiary in 1995 to remove a knot in his back. The diagnosis was "injury to his back, with surgery having been performed during his incarceration period at the State Penitentiary." The doctor noted the original injury was apparently work-related while the Veteran was serving in the military. 

Despite his February 1991 denial of back pain, he consistently reported back pain since service in several records after 2001 (see August 2001 La Casa de Buena Salud, March 2002 ENMMC, August 2002 NM DoH LVMC, December 2007/August 2008 VA, December 2008/January 2009 AM records). 

Eventually, diagnostic testing did begin to substantiate back problems. In January 2003, he had an MRI (at NERH). There was moderate to severe bilateral facet arthropathy from L4-5 through L5-S1 bilaterally but no central spinal canal stenosis or neural foraminal compromise throughout the lumbar spine. A diffuse disk bulge was noted anteriorly at L2-3. An October 2005 lumbar spine X-ray showed a degenerative disc likely at L2-3 and, at L3, degenerative spondylolysis. A December 2006 X-ray also noted evidence of a prior lumbar diskectomy and degenerative narrowing of L5-S1 disc. A February 2007 MRI showed degenerative disc disease at L2-3 but no disc herniation or spinal canal stenosis. 

In December 2006, Dr. S. stated in a letter that the Veteran likely had irritation of nerve roots due to the lumbar spine. The note showed the Veteran complained of low back pain, left leg numbness and left heel pain. Low back pain had been a chronic condition since 1980. The Veteran had a prior discectomy in his lumbar spine; this was attributed to military service. Dr. S. noticed a well-healed midline scar at the lower lumbar spine. The impression was lumbar degenerative joint disease, radiculitis, prior lumbar discectomy and obesity. In July 2007 Dr. R. P. simply noted that the Veteran was status post an injury in the military in 1979 requiring a surgical decompression. 

A March 2013 VA opinion was inadequate because it cited to an inaccurate fact and essentially stated an opinion could not be provided.

A March 2014 VA opinion showed that the condition claimed was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner recounted an accurate history of the Veteran's back disability. The Veteran was not diagnosed with a back condition during active duty military service. At the time of his separation from service, the physician noted he had "low back pain off & on" "especially on lifting" but he also had a normal back physical examination. The examiner saw the complaints of back pain mostly began in 2001 (23 years after separation from service) and he was diagnosed at that time with chronic low backache. 

The examiner noted the lumbar spine arthropathy and degenerative disc disease based on an MRI in 2003. The examiner stated that given the lack of diagnosis of a back condition in service, and the lack of documentation of an ongoing back condition between active duty service (ending in 1978) and his 2003 diagnosis of lumbar arthropathy and degenerative disc disease (25 years later), it was less likely than not that the Veteran's lumbar arthropathy and degenerative disc disease had their onset in service or were otherwise the result of a disease or injury in active service. 

The Board finds the 2014 VA opinion to be the most probative evidence in the file as the examiner fully reviewed the file, cited to accurate and pertinent facts and provided support for the conclusion reached. See Nieves-Rodriguez, 22 Vet. App. 295. This conclusion also aligns with the Board's consideration of the Veteran's February 1991 denial of recurrent back pain. 

In conclusion, the evidence reflects that the Veteran's low back disability was not caused or aggravated by service as there is no positive nexus to service. See Shedden, 381 F.3d at 1167. The preponderance of the evidence is against service connection for a low back disability. As such, reasonable doubt does not arise, and the claim must be denied. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

TDIU

At the time of his death, the Veteran was service-connected for bilateral hearing loss (at 10 percent disabling) and tinnitus (also 10 percent disabling) for a combined rating of 20 percent disabling. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2013). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2013). Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2013). If § 4.16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, as the Veteran's schedular rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a); the Board must consider whether TDIU can be awarded under 38 C.F.R. § 4.16(b). See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. The assignment of a rating evaluation is itself recognition of industrial impairment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted here under § 4.16(b) or on an extraschedular basis. 

Over time, the Veteran has contended he was unable to work due to both service-connected and nonservice-connected disabilities (see, for example, January 2008 letter to the President). On a September 1999 state disability determination record, it was noted that he alleged disability due to illiteracy, a lower back injury, hearing impairment and schizophrenia. In his October 2007 claim for nonservice-connected pension, the Veteran stated the singular and combined effect of his back disability made him unable to hold down employment. 

At the July 2012 Board hearing, the appellant stated that the Veteran was not working at death, but had worked "way back" when she first met him in the 1980s. (Transcript, p 7.) He worked for a cable company putting up cable. Id. Then he was "on disability" for his hearing through Social Security and VA (p 8). 

Records tend to show a short work history and little education. In December 2010, he stated he last worked in 1979 as a truck driver and he only completed third grade. He received benefits from SSA. Other records show the Veteran started special education in third grade and the last grade completed was 8th grade of public school (see March 1994 WNM Corrections psychological report). In an October 1998 vocational report to SSA, the Veteran listed his past jobs as truck driver and "combat." He listed his basic duties: "War out in fields" and "used guns." During his incarceration he took on various duties, to include laundry porter (see August 1998 DoC record). VA records show he was a driver (see, for example, November 2007 VA record). 

A December 1999 SSA disability evaluation showed the Veteran was in special education classes until third grade when he dropped out of school. He received Supplemental Security Income in the past; this was discontinued when he was incarcerated "a number of years ago." His bilateral hearing loss and hearing aids were noted. He had not worked since 1984 when he was a truck driver and had back problems. He had three years of education and was considered illiterate; he had no General Education Degree. 

The SSA doctor noted that the Veteran would be limited in doing most activities when acutely psychotic. He had sensorineural hearing loss upon examination. A January 2000 SSA Physical Residual Capacity Assessment noted the Veteran had bilateral hearing aids and diminished ability to hear at 20 feet. However, the physician and phone interview showed no difficulty with communication. 

A January 2004 SSA disability determination showed the Veteran's primary disability was schizophrenia, paranoid type and the secondary diagnoses were mood and anxiety disorders, not otherwise specified. The September 2011death certificate showed the Veteran had an intracranial bleed, followed by respiratory failure and accelerated hypertension. A significant contribution to death, but not resulting in death, was psychosis. 

VA audiological examinations in December 2001 and April 2008 showed hearing impairment. The December 2001 report noted that the progression of hearing loss did not appear to have any significant adverse effect upon speech communication and he had properly fitted hearing aids that provided reasonable benefit for his type and degree of hearing loss. 

In June 2013, a VA opinion was sought regarding the Veteran's service-connected disabilities on his ability to work during his lifetime. The VA records and claims file were reviewed. The Veteran was service-connected for impaired hearing and tinnitus. The examiner saw that VA audiology notes stated he had good speech discrimination, and hearing aids were provided for hearing loss. The examiner also noted that "many persons with hearing loss and tinnitus of this degree, or more, are able to function in a wide variety of occupations." In November 2013, the Director of Compensation Service also found that extraschedular TDIU was not warranted. 

The June 2013 VA opinion is the most probative evidence of record. The report is on point, fully explanatory and supported by relevant evidence. 

The Board finds that entitlement to a TDIU is not warranted under 38 C.F.R. § 4.16(b) is not warranted. As explained above, the Veteran did not meet the schedular criteria under § 4.16(a). Many of the Veteran's statements about his inability to maintain substantially gainful employment relate to nonservice-connected disabilities. While SSA found the Veteran unable to work, it was for nonservice-connected disabilities. 

The VA examiner concluded that the Veteran had the ability to work in spite of his service-connected disabilities and the Director of Compensation Services has concurred. In reviewing the above evidence of the service-connected disabilities combined, the Veteran's past work and educational history, the Board concludes that they do not preclude gainful employment. The Board does not find a factor which takes the Veteran's case "outside the norm" of other such veterans. Van Hoose, 4 Vet. App. at 363. 

The benefit of the doubt rule is not for application and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a low back disability is denied.

Service connection for a TDIU is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


